Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive. 
The Applicant argues that in regard to claim 1 that the combination of Kato, Chen, and Tanaka prior art, does not teach the limitation of “an output circuit is shared by the first pixel and the third pixel, the shared output circuit of the first pixel and the third pixel crosses a boundary between the first pixel and the third pixel and extends to a left/right side of the first pixel and a right/left side of the third pixel, the output circuit is for generating pixel output according to the electric charge, and the output circuit comprises a first source follower transistor.”
In response to this argument, the Examiner directs the applicant’s attention to the combination of Kato, Chen, and Tanaka prior art, which teaches an output circuit (note: Fig.3 of Kato which demonstrates the output circuit between shared eight pixel is equivalent to the claimed invention of output circuit disclosed in the instant application Fig.2) is shared by the first pixel and the third pixel (note: Kato is silent upon explicitly disclosing an output circuit is shared by the first pixel and the third pixel; however Kato teaches/demonstrates a techniques of forming an output circuit  sharing between a plurality of pixels as shown below in Figs.3-4. Therefore, making a shared output circuit between the first pixel and the third pixel is a clear design choice to obtain the benefits of Kato which is to ensure a sufficient space between adjacent ones of the vertical signal lines VSL and reduce random noise), the shared output circuit of the first pixel and the third pixel crosses a boundary between the first pixel and the third pixel and extends to a left/right side of the first pixel and a right/left side of the third pixel (note: from the duplicated Fig.4 of Kato shown below, ordinary skill in the art recognize that the output circuit which includes a source follower transistor/TR13 crosses a boundary between the first pixel and the third pixel and extends to a left/right side of the first pixel and a right/left side of the third pixel), the output circuit is for generating pixel output according to the electric charge, and the output circuit comprises a first source follower transistor (TR13) (see duplicated Figures of Kato, Fig.4 as shown below, Fig.3 as shown below and ¶ [0073]- ¶ [0080]).
In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 
The Examiner would further point out that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Therefore, the combination of Kato, Chen, and Tanaka prior art reference does meet all the limitation in claim 1. 
Allowable Subject Matter
Claims 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of the claims is the inclusion of the limitation, along with the other claimed features, “wherein the shared output circuit of the second pixel and the fourth pixel is located between the second pixel and the fourth pixel and extends to a left/fight side of the second pixel and a right/left side of the fourth pixel” as recited in claim 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (U.S. 2017/0110503 A1, hereinafter refer to Kato) in view of Chen et al. (U.S. 2014/0239152 A1, hereinafter refer to Chen) and Tanaka et al. (U.S. 2019/0019835 A1, hereinafter refer to Tanaka).
Regarding Claim 1: Kato discloses a semiconductor structure of an image sensor (see Kato, Figs.3-4 as shown below and ¶ [0002]), being characterized in that:

    PNG
    media_image1.png
    411
    698
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    420
    592
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    864
    602
    media_image3.png
    Greyscale


a semiconductor substrate, and a plurality of pixel groups disposed over the semiconductor substrate (see Kato, Figs.3-4 as shown above); 
each of the pixel groups comprises: a first pixel and a second pixel located in a same row and being adjacent to each other, and a third pixel and a fourth pixel located in another row and being adjacent to each other, wherein the first pixel and the third pixel are disposed diagonally (note: Kato demonstrates two pixel arranged in a same row; however, arranging a plurality of pixels in rows and columns direction were known at the time of invention. For support, see Chen Fig.4 as shown below. Therefore, ordinary skill in the art would able to duplicate and arrange the Kato pixels in the in rows and columns direction) (see duplicated Figures of Kato, Fig.4 as shown above and Fig.3 as shown above);

    PNG
    media_image4.png
    469
    559
    media_image4.png
    Greyscale

each of the first pixel, the second pixel, the third pixel and the fourth pixel comprises four sub-pixels arranged in two columns and two rows, the four sub-pixels of each pixel share a floating diffusion region (T1/T2/FDs), and the floating diffusion region (T1/T2/FDs) is surrounded by photodetectors (PD) of the four sub-pixels, and the photodetectors (PD) are for converting light into electric charge (see duplicated Figures of Kato, Fig.4 as shown above, Fig.3 as shown above, and ¶ [0118]- ¶ [0119]); 
an output circuit (note: Fig.3 of Kato which demonstrates the output circuit between shared eight pixel is equivalent to the claimed invention of output circuit disclosed in the instant application Fig.2) is shared by the first pixel and the third pixel (note: Kato is silent upon explicitly disclosing an output circuit is shared by the first pixel and the third pixel; however Kato teaches/demonstrates a techniques of forming an output circuit  sharing between a plurality of pixels as shown above in Figs.3-4. Therefore, making a shared output circuit between the first pixel and the third pixel is a clear design choice to obtain the benefits of Kato which is to ensure a sufficient space between adjacent ones of the vertical signal lines VSL and reduce random noise), the shared output circuit of the first pixel and the third pixel crosses a boundary between the first pixel and the third pixel and extends to a left/right side of the first pixel and a right/left side of the third pixel (note: from the duplicated Fig.4 of Kato, ordinary skill in the art recognize that the output circuit which includes a source follower transistor/TR13 crosses a boundary between the first pixel and the third pixel and extends to a left/right side of the first pixel and a right/left side of the third pixel), the output circuit is for generating pixel output according to the electric charge, and the output circuit comprises a first source follower transistor (TR13) (see duplicated Figures of Kato, Fig.4 as shown above, Fig.3 as shown above and ¶ [0073]- ¶ [0080]); 
wherein, from a top view, a part of the first source follower transistor (TR13) is located to one side of the boundary between the first pixel and the third pixel, and is at least adjacent to the photodetectors (PD) on the left/right side of the first pixel, and one other part of the first source follower transistor (TR13) is located to one other side of the boundary between the first pixel and the third pixel, and is at least adjacent to the photodetectors (PD) on the right/left side of the third pixel (see duplicated Figures of Kato, Fig.4 as shown above).

Before effective filing date of the claimed invention the disclosed pixel color arrangement were known in order to obtain a high dynamic range image.
For support see Tanaka, which teaches wherein the first pixel and the third pixel are pixels of a same color (see Tanaka, Fig.8 as shown below, ¶ [0080], and ¶ [0086]- ¶ [0091]).

    PNG
    media_image5.png
    421
    447
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Kato, Chen, and Tanaka to enable the first pixel and the third pixel to have the same color as taught by Tanaka in order to obtain a high dynamic range image (see Tanaka, Fig.8 as shown above, ¶ [0080], and ¶ [0086]- ¶ [0091]).
Regarding Claim 2: Kato as modified teaches a semiconductor structure of an image sensor as set forth in claim 1 as above. The combination of Kato, Chen, and Tanaka further teaches wherein the first pixel and the third pixel are both green pixels (see Tanaka, Fig.8 as shown above).
Regarding Claim 3: Kato as modified teaches a semiconductor structure of an image sensor as set forth in claim 2 as above. The combination of Kato, Chen, and Tanaka further teaches wherein the output circuit further comprises a first row select transistor (TR14) disposed at the third pixel, and the first row select transistor (TR14) is adjacent to the photodetectors (PD) of the third pixel (see duplicated Figures of Kato, Fig.4 as shown above).  
Regarding Claim 4: Kato as modified teaches a semiconductor structure of an image sensor as set forth in claim 3 as above. The combination of Kato, Chen, and Tanaka further teaches wherein the output circuit further comprises a first reset transistor (TR11) disposed at the first pixel, and the first reset transistor (TR11) is adjacent to the photodetectors (PD) of the first pixel (see duplicated Figures of Kato, Fig.4 as shown above).
Regarding Claim 5: Kato as modified teaches a semiconductor structure of an image sensor as set forth in claim 4 as above. The combination of Kato, Chen, and Tanaka further teaches wherein from a top view, the first row select transistor (TR14), the first source follower transistor (TR13) and the first reset transistor (TR11
Regarding Claim 6: Kato as modified teaches a semiconductor structure of an image sensor as set forth in claim 3 as above. The combination of Kato, Chen, and Tanaka further teaches wherein the output circuit outputs the pixel output by using one source/drain of the first row select transistor (TR14) as an output terminal (see duplicated Figures of Kato, Fig.4 as shown above and Figs.3 as shown above).
Regarding Claim 7: Kato as modified teaches a semiconductor structure of an image sensor as set forth in claim 4 as above. The combination of Kato, Chen, and Tanaka further teaches wherein from a top view, the first source follower transistor (TR13) is disposed between the first reset transistor (TR11) and the first row select transistor (TR14) (see Kato, Fig.4 as shown above).
Regarding Claim 8: Kato as modified teaches a semiconductor structure of an image sensor as set forth in claim 7 as above. The combination of Kato, Chen, and Tanaka further teaches wherein the first row select transistor (TR14) and the first reset transistor (TR11) are symmetrically disposed along the first source follower transistor (TR13) (see Kato, Fig.4 as shown above).
Regarding Claim 9: Kato as modified teaches a semiconductor structure of an image sensor as set forth in claim 2 as above. The combination of Kato, Chen, and Tanaka further teaches wherein each of the four sub-pixels of each pixel comprises a transmission gate, and each transmission gate (the gate structure of the transistors) is located in a region where each of the photodetectors (PD) of the four sub-pixels is located (see duplicated Figures of Kato, Fig.4 as shown above).
Regarding Claim 10: Kato as modified teaches a semiconductor structure of an image sensor as set forth in claim 9 as above. The combination of Kato, Chen, and 
Regarding Claim 11: Kato as modified teaches a semiconductor structure of an image sensor as set forth in claim 1 as above. The combination of Kato, Chen, and Tanaka further teaches wherein the second pixel and the fourth pixel are disposed diagonally, and an output circuit (note: Fig.3 of Kato which demonstrates the output circuit between shared eight pixel is equivalent to the claimed invention of output circuit disclosed in the instant application Fig.2) is shared by the second pixel  and the fourth pixel (note: Kato is silent upon explicitly disclosing an output circuit is shared by the second pixel and the fourth pixel; however Kato teaches/demonstrates a techniques of forming an output circuit  sharing between a plurality of pixels as shown above in Figs.3-4. Therefore, making a shared output circuit between the second pixel and the fourth pixel is a clear design choice to obtain the benefits of Kato which is to ensure a sufficient space between adjacent ones of the vertical signal lines VSL and reduce random noise) (see duplicated Figures of Kato, Fig.4 as shown above, Fig.3 as shown above and ¶ [0073]- ¶ [0080]).
Regarding Claim 19: 
Regarding Claim 20: Kato as modified teaches a semiconductor structure of an image sensor as set forth in claim 1 as above. The combination of Kato, Chen, and Tanaka further teaches an electronic apparatus, being characterized in comprising: the semiconductor structure of the image sensor of claim 1  (see Kato, Figs.3-4 as shown above, see Chen Fig.4 as shown above, and see Tanaka, Fig.8 as shown above). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



















/BITEW A DINKE/Primary Examiner, Art Unit 2896